Appeal by defendant, as limited by Ms brief, from a sentence of the Supreme Court, Queens County, rendered April 5, 1972. Sentence reversed, on the law, and case remitted to the Criminal Term for resentencing. The sentencing court did not grant defendant an opportunity to be heard before sentencing, as required by CPL 380.50. We must remit the case so that defendant may be resentenced after the sentencing court complies with this section (People v. Kidd, 42 A D 2d 910; People v. Piezo, 41 A D 2d 691; People v. Gilliam, 40 A D 2d 1036). Gulotta, P. J., Hopkins, Martuscello, Brennan and Munder, JJ., concur.